

116 HR 1829 IH: No Tax Deductions for Sexual Harasser Buyouts Act
U.S. House of Representatives
2019-03-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 1829IN THE HOUSE OF REPRESENTATIVESMarch 18, 2019Mrs. Carolyn B. Maloney of New York introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to deny a deduction for severance payments made in
			 connection with sexual misconduct.
	
 1.Short titleThis Act may be cited as the No Tax Deductions for Sexual Harasser Buyouts Act. 2.Denial of deduction for severance payments made in connection with sexual misconduct (a)In generalSection 162 of the Internal Revenue Code of 1986 is amended by redesignating subsection (s) as subsection (t) and by inserting after subsection (r) the following new subsection:
				
 (s)Denial of deduction for severance payments made in connection with sexual misconductNo deduction shall be allowed under this chapter for any amount paid or incurred to any employee in connection with the termination of employment of such employee if a factor in such termination was sexual assault, sexual harassment, or any other sexual misconduct by such employee..
 (b)Effective dateThe amendments made by this section shall apply to amounts paid or incurred in taxable years ending after the date of the enactment of this Act.
			